Citation Nr: 0024768	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to May 1971 
and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claim of entitlement to a total rating based 
on individual unemployability, raised by the his 
representative in the July 2000 written brief presentation, 
is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's PTSD is manifested by complaints of 
impaired memory, increased anxiety and depression, inability 
to interact appropriately with others, a flat affect, 
intrusive thoughts of combat and increased flashbacks with 
sleep disturbance and neglect of personal appearance and 
hygiene and is productive of severe impairment in memory, 
concentration and judgment, and severe social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased disability rating for PTSD, and VA has satisfied 
its duty to assist him in development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 70 percent, and 
no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient treatment records from October 1996 to June 
1999 show that appellant was treated periodically for PTSD.  
His symptoms included flashbacks, nightmares, daytime 
tension, recurrent memories, and sleep disturbance.  The 
appellant was considered occupationally impaired because he 
worked only for himself and only part-time, if at all.  A 
November 1998 note indicates that the appellant was very 
reactive to stress and missed one to two days per week of 
work due to it.  Another 1998 note indicates that he had to 
stop work in 1995 secondary to serious depression and PTSD.  
He divorced his second spouse in 1996 after five months of 
marriage secondary to PTSD symptoms.  He led a very secluded 
life since then because he had been too anxious to be with 
people.  He avoided grocery-shopping secondary to his 
anxiety.  His son from his first marriage helped him.  He 
also avoided driving, and his television watching was limited 
to a few non-violent shows.

At a February 1998 VA examination, the appellant reported 
that he had been married and divorced twice and had been 
unemployed since at least 1996.  The examiner reviewed 
progress notes from another VA psychiatrist who had treated 
the appellant for PTSD since 1994.  The psychiatrist had 
diagnosed chronic PTSD, noted that the appellant had all 
major symptoms of PTSD, and assigned a global assessment of 
functioning score of 45.  The appellant complained that he 
was forgetful, that crowds and traffic made him anxious, that 
he was unable to get along with anyone except his son.  He 
reported an increase in feelings of depression, intrusive 
thoughts about his prior combat experiences, an increase in 
flashbacks, chronic sleep disturbance, a tendency to isolate 
himself from others, feelings of alienation, loss of interest 
in former pleasurable activities, and hyper-vigilant 
behavior.  The examiner noted that these symptoms appeared to 
be severe, chronic, and without remission.  The appellant 
attributed his unemployment to his PTSD.

The examiner noted that the appellant denied delusions and 
visual hallucinations but admitted to auditory hallucinations 
for the previous six months.  The appellant had suicidal 
thoughts and ideations but no current plan or intent.  He 
denied homicidal ideation.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was fully oriented.  His memory, concentration, and 
judgment were severely impaired, and his speech was slow.  
His affect was flat.  His sleep impairment was chronic in 
nature.  The examiner diagnosed PTSD and assigned a GAF score 
of 45.  The examiner opined that the appellant had severe 
social and occupational impairment due to his PTSD.  The 
examiner added that the appellant had difficulty in 
establishing and maintaining effective social and 
occupational relationships due to his PTSD.


II.  Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  For the purpose of determining whether a claim is 
well grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  
Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided a VA examination to the appellant.  
There is no indication of additional treatment records that 
the RO failed to obtain.  There is sufficient evidence of 
record to properly evaluate the appellant's service-connected 
PTSD.  No further assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(1999).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
4.130 (1999).  The criteria for the 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows assignment of a GAF score of 45 in 
February 1998.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

There is no question that the appellant's PTSD produces some 
level of occupational and social impairment.  He has been 
divorced twice, only associates with his son, and is able to 
work only on a part-time basis and only for himself.

Although the appellant has many symptoms described in the 
criteria for a 50 percent evaluation, such as flattened 
affect, impairment of memory, and impaired judgment, the 
Board finds that his symptoms more nearly approximate the 
criteria for a 70 percent disability evaluation.

The Board finds that there is subjective evidence of impaired 
impulse control and difficulty adapting to stressful 
situations.  In addition, the examiner at the February 1998 
examination noted that the appellant was able to maintain 
minimal personal hygiene, implying that he neglected his 
personal appearance and hygiene to some degree.  Although the 
examiner noted, consistent with the criteria for a 50 percent 
evaluation, that the appellant had difficulty in establishing 
and maintaining effective work and social relationships, 
other evidence suggests that the appellant is unable to 
establish and maintain effective relationships.  The evidence 
indicates that he has been unsuccessful at marriage and now 
is largely isolated except for his relationship with his son.  
On the other hand, he does not evidence obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively; or spatial 
disorientation.

The medical evidence shows almost none of the criteria under 
the rating schedule for a 100 percent evaluation.  There is 
no gross impairment in thought processes or communication; no 
grossly inappropriate behavior; no persistent danger of 
hurting self or others; no intermittent inability to perform 
activities of daily living including personal hygiene; no 
disorientation to time or place; and no memory loss for his 
own name or those of close relatives.  The appellant has 
reported auditory hallucinations but no delusions or visual 
hallucinations.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against a 100 percent 
evaluation for PTSD, based on the objective and credible 
evidence of record, and that the appellant's disability 
picture does not more closely approximate the 100 percent 
criteria.

Accordingly, in view of the above and the lack of any 
additional competent evidence to establish that the veteran's 
PTSD is productive of more severe symptomatology such to meet 
the criteria for a 100 percent evaluation, the Board finds 
that the entitlement to a 70 percent evaluation, and no 
higher, is warranted for the PTSD.


ORDER

Entitlement to a disability rating of 70 percent, but no 
more, for PTSD is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 


